Rudkin, C. J.
(dissenting) — I concur in the judgment of' reversal, but dissent from the conclusion of the majority of' the court that the contractor is entitled to recover the reasonable value of the bridge constructed under its void contract. The abstract equity of the rule thus announced appeals to me, but the argument in its support is specious and unsound. One object of the statute is doubtless to enable the taxpayers to procure the construction of public works at a reasonable cost, as suggested in the majority opinion, but a far more important object is the prevention of favoritism, corruption, extravagance, and improvidence on the part of public officials. How will this latter object be accomplished if the majority opinion prevails? Counties can act only through their boards of county commissioners and other public officials, and if a contractor sues a county to recover the reasonable value of services performed or material furnished under a void contract, or if the county sues the contractor to recover any excess paid over such reasonable value, it is presuming entirely too much in favor of weak human, nature to assume that the delinquent officials will be over-diligent or overzealous in proving that their unauthorized contract was improvidently or fraudulently entered into. The only safe rule to adopt, and the only rule that will at all safeguard the public interest, is the rule which prohibits a recovery in such cases on the contract or otherwise, and I am convinced that this rule is supported by the better reason and by the weight of authority. 1 Beach, Public Corp., § 698; 1 Dillon, Mun. Corp. (4th ed.), §466; Brady v. Mayor etc. of New York, 16 How. Pr. 432; Mayor etc. of Baltimore v. Reynolds, 20 Md. 1, 83 Am. Dec. 535; People ex rel. Coughlin v. Gleason, 121 N. Y. 631, 25 N. E. 4; *324Addis v. Pittsburgh, 85 Pa. St. 379; Chippewa Bridge Co. v. Durand, 122 Wis. 85, 99 N. W. 603; Keane v. New York, 88 App. Div. 542, 85 N. Y. Supp. 130.
Nor can I agree with the majority that this court has heretofore adopted a different rule. It seems to me that Arnott v. Spokane, 6 Wash. 442, 33 Pac. 1063; State v. Pullman, 23 Wash. 583, 63 Pac. 265, 83 Am. St. 836, and Paul v. Seattle, 40 Wash. 294, 82 Pac. 601, are directly opposed to the doctrine announced in the majority opinion. In the Pullman case, Dunbar, C. J., cited with approval the cases from New York and Maryland; and in the Paul case it was explicitly held that no implied promise arises from the receipt of benefits under a void contract, citing Chippewa Bridge Co. v. Durand, and Keane v. New York, supra, which fully support the views I have expressed.
Por these reasons I am of the opinion that the county is entitled to recover the entire consideration paid, and in so far as the majority hold otherwise, I am constrained to •dissent.